Ketcham, S.—
“ By the weight of authority, in the absence of any provision on the subject in the laws of the society or in the certificate of insurance, the beneficiary in a mutual benefit certificate has no vested right therein during the lifetime of the member, and his contingent interest therein expires on his death; hence if he predeceased the member neither his- personal representatives nor next of kin nor his- legatees become entitled to benefits on the member’s subsequent decease.” (29 Cyc. 157, and cases cited from various jurisdictions.) Additional authorities to the same effect are to be found in the following treatises: Niblack Accident Ins. & Ben. Soc., § 202 ; 1 Bacon Ben. Soc. & Life Ins., § 243 et seq.
*529The rule contained in the foregoing quotation must be regarded as settled, though it has not been reached without judicial uncertainty and strife.
In the strict contract of life insurance, not involving the features of membership in the underwriting body, the beneficiary takes a vested contractual interest in the fund assured. This is held to be a chose in action of which the assumed cannot be divested without hi® consent. The occasional rulings that the beneficiary of a membership insurance takes a vested right in the contract may, perhaps, have followed the decisions which were confined to the case of a pure policy of life insurance, and may have proceeded without due thought of the distinction between the two classes of insurance contracts. This distinction is defined and elaborated by Judge Werner in Shipman v. Protected Home Circle (174 N. Y. 398, 407).
His. observations make it plain, not only for the purposes to which they were immediately applied, but for the solution of the present dispute, that under the' contract effected between a membership corporation and its members, by which a person is appointed as the beneficiary of insurance, to be paid by the corporation, “ the appointee has no vested interest in the sum which might in a contingency become payable on death of a member.”
The account, so far as it fails to charge the administratrix with the sum received from the society which insured the life of the decedent, is approved.
The decree will embody this result, together with the dispositions made upon the trial.
Decreed accordingly."